 1                                                                 FILED
                                                                 E~~~
 2
 3
                                                               CLERK us .JISrHICT couRl
 4                                                          SOUTHEPN 01/iTRICT OF CAUFORNIA
                                                            BY         aA.u't:      'lEcPUfY

 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARKE. DORSEY,                                 Case No.: l 7cvl 123-CAB(KSC)
12                    Plaintiff,
                                                    ORDER RE PLAINTIFF'S MOTION
13   v.                                             TO COMPEL DISCOVERY AND
                                                    REQUEST FOR AN EXTENSION OF
14   DANIEL PARAMO, et al.,
                                                    TIME TO AMEND HIS
15                     Defendants.                  COMPLAINT
16
                                                    [Doc. No. 47.]
17
18
19         Before the Court is plaintiffs Motion to Compel Discovery [Doc. No. 47] and
20   defendants' Opposition thereto [Doc. No. 51]. In his Motion, plaintiff seeks an order
21   compelling defendants to respond to his "informal requests for discovery" dated
22   September 26, 2018. [Doc. No. 47, at p. 2.] Plaintiffs Motion also includes a request to
23   amend the deadline in the Scheduling Order for filing any motions to join other parties or
24   amend the pleadings. [Doc. No. 47, at p. 3.] For the reasons outlined more fully below,
25   the Court finds that plaintiffs Motion to Compel Discovery must be GRANTED,
26   because defendants' responses to plaintiffs discovery requests are incomplete and must
27   be supplemented. Plaintiff may renew his Motion to Compel Discovery if defendants do
28   not supplement their responses as agreed. The Court also finds that plaintiffs request for


                                                                                  J7cvl 123-CAB(KSC)
 1 an extension of the deadline for filing any motions to join other parties or amend the
 2   pleadings must be DENIED without prejudice.
 3                                            Discussion
 4   I.     Plaintiff's Discoverv Requests.
 5          In his Motion to Compel Discovery, plaintiff represents that he served defendants
 6   with informal discovery requests on or about September 26, 2018 seeking the identities of
 7   any prison or medical officials who were involved in preparing and distributing his
 8   "lower bunk chrono on 10/21/16." [Doc. No. 47, at pp. 2, 5-7.] After plaintiff's Motion
 9   was filed, defendants objected to these discovery requests on various grounds. [Doc. No.
10   51, at pp. 8-11.] While defendants did provide plaintiff with substantive responses to his
11   discovery requests, they are incomplete. [Doc. No. 47, at pp. 2, 5-7; Doc. No. 51, at pp.
12   3, 6-11.]
13         Defendants' responses state that they have requested verification of certain
14   responsive information and will supplement their responses "immediately upon receiving
15   this information from the prison." [Doc. No. 51, at pp. 9, 11.] Accordingly, the Court
16   finds that plaintiff's Motion to Compel Discovery must be GRANTED to the extent
17   defendants have agreed to supplement their responses to provide complete information to
18   plaintiff but have failed to produce such information. Plaintiff may renew his Motion to
19   Compel Discovery if defendants fail to supplement their responses as agreed.
20   II.   Plaintiff's Request to Extend Time.
21         The operative Scheduling Order in this case includes a deadline of October 26, 2018
22   for filing any motion seeking to amend the pleadings or join other parties. [Doc. No. 45,
23   at p. l .] In addition, the Scheduling Order states as follows: "The dates and times set forth
24   herein will not be modified except for good cause shown." [Doc. No. 45, at p. 5.] As noted
25   above, plaintiff also requests an order extending the deadline for filing any motion to
26   amend the pleadings or join other parties, so that he can seek leave to add new parties and
27   allegations to this Complaint. More specifically, plaintiff wants to amend his Complaint
28
                                                   2
                                                                                  l 7cvl 123-CAB(KSC)
 1 to add the parties identified in defendants' responses to his discovery requests. [Doc. No.
 2   47, at p. l.]
 3          "Leave to amend a complaint shall be freely given when justice so requires under
 4   FRCP 15(a). This standard is applied liberally. Rule 15(a) does not apply, however, when
 5   a district court has established a deadline for amended pleadings under FRCP 16(b)." In
 6   re Graphics Processing Units Antitrust Litig., 540 F. Supp. 2d 1085, 1090 (N.D. Cal.
 7   2007), quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-608 (9th
 8   Cir.1992).      The "good cause" standard in a Rule l 6(b) scheduling order "primarily
 9   considers the diligence of the party seeking the amendment." Id. at 609. "Once the Court
10   has entered a scheduling order, the liberal policy favoring amendments no longer applies.
11   Subsequent amendments are not allowed without a request to first modify the scheduling
12   order. At that point, any modification must be based on a showing of good cause." Jn re
13   Graphics, 540 F.Supp. 2d at 1090, citing Coleman v. Quaker Oats Co., 232 F.3d 1271,
14   1294 (9th Cir.2000). "Leave to amend need not be granted when an amendment would be
15   futile." In re Vantive Corp. Sec. Litig., 283 F.3d 1079, 1097 (9th Cir.2002).
16          Based on the information before the Court, it does appear that plaintiff has been
17   diligent in seeking the identities of the individuals who could have been involved in
18   preparing and distributing his "lower bunk chrono on 10/21/16." [Doc. No. 47, at pp. 2, 5-
19   7.] In this regard, plaintiff served defendants with his discovery requests on or about
20   September 26, 2018, the same day the Scheduling Order was entered in this case. [Doc.
21   No. 47, at p. 2; Doc. No. 45.] He then filed his Motion to Compel Discovery shortly
22   thereafter on October 22, 2018. [Doc. No. 47, at p. 2.]
23          On the other hand, plaintiff has not set forth any specific facts to support an
24   amendment of his Complaint or the addition of new parties. Without more, it does not
25   appear there is any basis for plaintiff to state a viable cause of action against the individuals
26   identified in defendant's discovery responses. However, since defendants have agreed to
27   supplement their discovery responses and provide additional information, it is possible that
28   plaintiff could establish good cause to amend his Complaint at some later date.
                                                    3
                                                                                     I 7cvl 123-CAB(KSC)
 1 Accordingly, the Court finds that plaintiff's request to extend the deadline for filing
 2   motions to amend the pleadings or join other parties must be DENIED without prejudice.
 3 If he can make the required showing, plaintiff may renew this request after production of
 4   discovery by defendants.
 5                                           Conclusion
 6         Based on the foregoing, IT IS HEREBY ORDERED that plaintiff's Motion to
 7   Compel Discovery is GRANTED to the extent defendants have agreed to supplement their
 8 responses to provide complete information to plaintiff. Plaintiff may renew his Motion to
 9   Compel Discovery if defendants fail to supplement their responses as agreed.
10         IT IS FURTHER ORDERED that plaintiff's request to extend the deadline for filing
11   motions to amend the pleadings or join other parties is DENIED without prejudice.
12   Plaintiff may renew this request ifthere is good cause and it would not be futile to add new
13   parties and/or allegations to the Complaint after defendants supplement their responses to
14   plaintiff's discovery requests.
15         To the extent they have not already done so, defendants are ordered to supplement
16   their responses to plaintiff's discovery requests with complete information no later than
17   February 22, 2019.
18         IT IS SO ORDERED.
19   Dated: February    /1-, 2019
20
21
                                                United States Magistrate Judge
22
23
24
25
26
27
28

                                                  4
                                                                                 l7cvl 123-CAB(KSC)
